DETAILED ACTION
1.	This communication is responsive to the Amendment filed 12/17/2021.
Claims 1, 10 and 19-20 have been amended.  Claims 1-20 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,560,342. Although the conflicting claims are not identical, they are not patentably distinct from each other.  


U.S. Patent Application 16/787,010
Claim 1
A method of synchronizing data from different cloud services, the method being implemented by a computer system with a database, the method comprising: 
storing, in storage associated with the computer system, a provider data object for processing provider data of a first cloud service provider; and 
synchronizing, at the computer system, the provider data with the first cloud service provider, wherein the synchronization comprises: 
generating a first instance of the provider data object for the first cloud service provider; 
obtaining first data by parsing the provider data using one or more semantic defined in the first instance of the provider data object; 
comparing the first data with first provider information stored in the database; and
when the first data is determined to be different from the first provider information stored in the database, updating the provider information stored in the database.  

U.S. Patent No. 10,560,342
Claim 1
A method of synchronizing data from different cloud services, the method being implemented by a computer system with a database, the method comprising: 
storing, in storage associated with the computer system, a provider data object for processing provider data of a first cloud service provider, the provider data object comprising semantic information regarding one or more licenses provided by the first cloud service provider; and 
synchronizing, at the computer system, the provider data with the first cloud service provider, the provider data including first data regarding a first license provided by 
the first cloud service provider, wherein the synchronization comprises: 
generating a first instance of the provider data object for the first cloud 
service provider;  
parsing the first data using the first instance of the provider data object to extract first license information regarding the first license;  
comparing the first instance of the provider data object with first provider information stored in the database, wherein the comparing of the first instance of the provider data object comprises determining whether the first license information is different from corresponding first license information stored in the database; and 
when the first license information is determined to be different from the corresponding first license information stored in the database, updating the provider data stored in the database.

Allowable Subject Matter
5.	Claims 1-20 would become allowable if the obvious-type double patenting rejection is overcome.  As noted above, this rejection can be overturned by filing a terminal disclaimer.
Claims 1, 10 and 19 would be considered allowable since (1) the rejections given under 35 U.S.C. 101 have been withdrawn because claims 19-20 have been amended; (2) the prior art of record fails to teach and /or suggest “the synchronization comprises:
generating a first instance of the provider data object for the first cloud service provider;
obtaining first data by parsing the provider data using one or more semantic defined in the first instance of the provider data object; 
comparing the first data with first provider information stored in the database; and
when the first data is determined to be different from the first provider information stored in the database, updating the provider information stored in the database”.  
	The preceding limitations, when combined with the rest of the limitations recited in claims 1, 10 and 19 results in a combination of elements that is both novel and unobvious over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157